Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 1 of 13 PageID 36




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

CHINA EXPORT & CREDIT
INSURANCE CORP A/S/O SHENZEHN
ABSEN OPTOELECTRONIC CO.,
LTD., ABSEN, INC., SHENZHEN
ABSEN OPTOELECTRONIC CO., LTD.
and ABSEN, INC.,

              Plaintiffs,

v.                                                       Case No. 6:19-cv-2329-Orl-40EJK

FORMETCO, INC.,

            Defendant.
______________________________________/

                      ANSWER OF DEFENDANT FORMETCO, INC.

        COMES NOW Defendant Formetco, Inc. (“Defendant”), and files this Answer to the

Complaint. In response to each of the numbered paragraphs of the Complaint, Defendant states as

follows:

                                               Parties

        1.    Defendant denies that Sinosure paid any valid claim. Defendant lacks sufficient

information to admit or deny the remaining allegations of Paragraph 1 and, therefore, denies the

same.

        2.    Defendant lacks sufficient information to admit or deny the allegations of

Paragraph 2 and, therefore, denies the same.

        3.    Defendant lacks sufficient information to admit or deny the allegations of

Paragraph 3 and, therefore, denies the same.
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 2 of 13 PageID 37




       4.      Defendant denies the allegations of Paragraph 4 of Plaintiff’s Complaint.

       5.      Admitted.

                                    Jurisdiction and Venue

       6.      Defendant admits that it ordered various LED display products and spare parts

from Absen, Inc. Defendant denies the remaining allegations of Paragraph 6.

       7.      The allegations of Paragraph 7 reference law, which speaks for itself, and

Defendant denies any allegations inconsistent therewith. Defendant lacks sufficient information

to admit or deny the conclusions of law alleged in Paragraph 7 and, therefore, denies the same.

Defendant denies the remaining allegations of Paragraph 7.

       8.      The allegations of Paragraph 8 references law and documents, the terms of which

speak for themselves, and Defendant denies any allegations inconsistent therewith. Defendant

lacks sufficient information to admit or deny the conclusions of law alleged in paragraph 8 and,

therefore, denies the same. Defendant denies the remaining allegations of Paragraph 8.

                                          Background

       9.      The allegations of paragraph 9 reference a document, the terms of which speak for

themselves, and Defendant denies any allegations inconsistent therewith. Defendant denies the

remaining allegations of paragraph 9.

       10.     The allegations of Paragraph 10 reference a document, the terms of which speak

for themselves, and Defendant denies any allegations inconsistent therewith. Defendant denies

entering into any contract other than with Absen, Inc.




                                         Page 2 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 3 of 13 PageID 38




          11.   The allegations of Paragraph 11 reference a document, the terms of which speak

for themselves, and Defendant denies any allegations inconsistent therewith. Defendant denies

entering into any contract other than with Absen, Inc.

          12.   The allegations of Paragraph 12 reference a document, the terms of which speak

for themselves, and Defendant denies any allegations inconsistent therewith. Defendant denies

entering into any contract other than with Absen, Inc.

          13.   The allegations of Paragraph 13 reference certain documents, the terms of which

speak for themselves, and Defendant denies any allegations inconsistent therewith. Defendant

denies entering into any contract other than with Absen, Inc. Defendant denies the remaining

allegations of paragraph 13.

          14.   Denied.

          15.   The allegations of Paragraph 15 reference a document, the terms of which speak

for themselves, and Defendant denies any allegations inconsistent therewith. Defendant denies

entering into any contract other than with Absen, Inc.

          16.    Defendant denies the allegations of any demand letter and further denies any

requirement to “comply with [its] demands.” Any remaining allegations of Paragraph 16 are

denied.

          17.    Defendant lacks information sufficient to admit or deny the allegation that

Absen reported information to Sinosure and, therefore, denies the same. Defendant denies the

remaining allegations of Paragraph 17 as stated, and further denies any obligation to make

payment.

          18.   Denied.


                                          Page 3 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 4 of 13 PageID 39




        19.    Denied.

        20.    Denied.

        21.    Denied.

        22.    Denied.

        23.    Defendant denies that Sinosure paid any valid claim. Defendant lacks sufficient

information to admit or deny the remaining allegations of Paragraph 23 and, therefore, denies the

same.

        24.    Denied.

        25.    Denied.

                           First Cause of Action: Breach of Contract
                                  to Pay for Goods Delivered

        26.    Defendant incorporates by reference its preceding defenses and allegations as if

fully restated herein verbatim.

        27.    Denied.

        28.    Denied.

        29.    Denied.

        30.    Denied.

        31.    Denied.

        32.    The allegations of Paragraph 32 reference a document, the terms of which speak

for the themselves, and Defendant denies any allegations inconsistent therewith. Defendant

denies entering into any contract other than with Absen, Inc.




                                         Page 4 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 5 of 13 PageID 40




          33.   Defendant denies the allegations of any demand letter and further denies any

requirement to “comply with [its] demands.” Any remaining allegations of Paragraph 33 are

denied.

          34.   Defendant lacks information sufficient to admit or deny the allegation that Absen

reported information to Sinosure and, therefore, denies the same. Defendant denies the remaining

allegations of Paragraph 34 as stated, and further denies any obligation to make payment.

          35.   Denied.

          36.   Defendant denies that Sinosure paid any valid claim. Defendant lacks sufficient

information to admit or deny the remaining allegations of Paragraph 36 and, therefore, deny the

same.

          37.   Denied.

          38.   Denied.

          39.   Denied.

          40.   Denied.

                Second Cause of Action: Breach of Contract to Pay for Goods
                Manufactured at the Request of Defendant, But Undelivered

          41.   Defendant incorporates by reference its preceding defenses and allegations as if

fully restated herein verbatim.

          42.   Denied.

          43.   Denied.

          44.   Denied.

          45.   The allegations of Paragraph 45 references a document, the terms of which speak

for themselves, and Defendant denies any allegations inconsistent therewith.

                                          Page 5 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 6 of 13 PageID 41




          46.    Denied.

          47.    Denied.

          48.    Denied.

          49.    Denied.

                                    DEMAND FOR JURY TRIAL

          50.    The allegations of Paragraph 50 reference law, which speaks for itself, and

Defendant denies any allegations inconsistent therewith. Defendant admits that paragraph 50

demands a trial by jury of all issues triable by jury. Defendant denies the remaining allegations

of Paragraph 50.

          To the extent the ad damnum clause of Plaintiffs’ Complaint contains factual allegations

requiring a response, Defendant denies the same.

          All other allegations of the Complaint which are not admitted above, are expressly denied.



                                    AFFIRMATIVE DEFENSES

                                       First Affirmative Defense

          Plaintiffs’ Complaint should be dismissed in whole or in part because the Complaint fails

to state any claims upon which relief can be granted.

                                     Second Affirmative Defense

          Plaintiffs’ claims are barred in whole or in part by the doctrines of laches, estoppel and/or

waiver.

                                      Third Affirmative Defense

          Plaintiffs’ claims are barred by the statute of frauds.


                                             Page 6 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 7 of 13 PageID 42




                                      Fourth Affirmative Defense

          Plaintiffs’ claims fail due to the failure of consideration.

                                       Fifth Affirmative Defense

          Plaintiffs’ claims are barred by the failure of conditions precedent as more fully set forth

herein.

                                       Sixth Affirmative Defense

          Plaintiffs’ claims are barred due to Absen, Inc.’s breach of material contractual provisions.

                                     Seventh Affirmative Defense

          Any claims for damages resulting from Plaintiffs’ own conduct are barred in whole or in

part.

                                      Eighth Affirmative Defense

          Plaintiffs have failed to mitigate their claimed damages. Plaintiffs’ claims for damages are

accordingly barred in whole or in part.

                                      Ninth Affirmative Defense

          Plaintiffs’ claims are barred due to the lack of privity of contract and/or lack of standing

                                      Tenth Affirmative Defense

          Plaintiffs’ claims fail due to rights and remedies available to Defendant under the UCC.

                                     Eleventh Affirmative Defense

          Defendant reserves the right to add additional defenses or counterclaims which may

become known during discovery or trial.




                                              Page 7 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 8 of 13 PageID 43




                     DEMAND FOR ATTORNEYS’ FEES AND COSTS

       Defendant hereby demands its attorneys’ fees and costs pursuant to the terms of the

documents sued upon and pursuant to any applicable Florida law including Section 57.105(7),

Florida Statutes.



                                      COUNTERCLAIM

       COMES NOW Counterclaim Plaintiff Formetco, Inc. and hereby files this, its

Counterclaim against Absen, Inc., and Shenzhen Absen Optoelectronic Co., Ltd., and alleges as

follows:

                       THE PARTIES, JURISDICTION, AND VENUE

       1.      Formetco, Inc. (“Formetco”) is a corporation organized and existing under the laws

of the State of Georgia with a principal place of business located at 2963 Pleasant Hill Road,

Gwinnett County, Duluth, Georgia 30096.

       2.      Formetco manufactures and sells both static and LED billboards and components

domestically and abroad.

       3.      Formetco is a leader in the digital LED billboard industry. Among other things,

Formetco developed and utilizes a proprietary software to operate its digital LED billboards,

designed a “tiled” LED assembly, and consistently innovates new LED billboard products.

       4.      In this vein, Formetco has developed a valuable array of confidential and

proprietary intellectual property utilized in its LED modules.

       5.      Product manufactured for Formetco employs certain confidential and proprietary

technical configurations owned by Formetco.


                                          Page 8 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 9 of 13 PageID 44




          6.    Absen, Inc., is a Delaware corporation with a principal place of business located at

7120 Lake Ellenor Drive, Orlando, Florida 32809, and may be served through its registered agent

Stella Xia, located at 7210 Lake Ellenor Drive, Orlando, Florida 32809.

          7.    Shenzhen Absen Optoelectronic Co., Ltd., is a corporation organized and existing

under the laws of the People’s Republic of China.

          8.    Absen, Inc., and Shenzhen Absen Optoelectronic Co., Ltd., are collectively referred

to herein as “Absen” or the “Absen Entities.”

          9.    Absen manufactures, among other things, digital LED billboard components for

sale both domestically in the People’s Republic of China, and abroad, including in the United

States.

          10.   Absen, Inc. causes digital LED billboard components to be delivered to Formetco

for use and distribution in the United States.

          11.   Jurisdiction and venue are appropriate in this Court by virtue of the fact that

Plaintiffs filed this action in this jurisdiction and venue and have, therefore, consented to the same.

          12.   Formetco    purchases    digital   LED billboard       components     from    multiple

manufacturers including, but not limited to, Absen, Inc.

          13.   Formetco provides certain performance and form criteria for its LED billboard

components to Absen, Inc., who then manufactures and assembles LED modules for Formetco.

          14.   Formetco also provides certain specifications regarding the form of the LED

module, how it should connect together with other LED tiles, weather protection, LED

configuration, and how it should communicate with Formetco’s operating software.




                                           Page 9 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 10 of 13 PageID 45




       15.     Absen, Inc., then manufactures the LEDs based upon the limited manufacturing

guidelines provided by Formetco.

       16.     Absen, Inc., is specifically responsible for ensuring the quality of the LED used.

       17.     On or about September 13, 2018, Formetco and Absen, Inc., entered into an

agreement governing the purchase and sale of LED modules (the “Agreement”).

       18.     The term of the Agreement is for three years.

       19.     Among other obligations Absen, Inc. assumed to Formetco in the Agreement,

Absen, Inc. agreed to provide a “10-year Brightness Performance Guarantee” pursuant to which

Absen, Inc. guaranteed that, for a period of ten years, the uncorrected average brightness levels of

the LEDs would be no less than 5,000 NITS (“Brightness Warranty”).

       20.     Based upon the Brightness Warranty and Absen’s other representations, Formetco

has purchased LED modules from Absen, Inc.

       21.     Formetco has utilized the LED Modules purchased from Absen, Inc., in signs

installed around the country.

       22.     Since that time, Formetco has discovered that certain of the LED Modules in certain

of the bins have exhibited inconsistent brightness levels inconsistent with Absen, Inc.’s obligations

under the Agreement.

       23.     In addition, certain of the tiles are exhibiting degradation of the LEDs themselves.

       24.     Formetco has incurred and will continue to incur costs associated with remedying

the issues presented by the certain Absen LED Modules.

       25.     In a correspondence dated May 7, 2019, Formetco promptly notified Absen of the

LED issues, and demanded that Absen, Inc. comply with its warranty obligations.


                                          Page 10 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 11 of 13 PageID 46




        26.     Representatives of Absen have admitted to representatives of Formetco that they

are aware of the product failure.

        27.     Absen, Inc., however, refuses to comply with its warranty obligations.

        28.     Formetco has warranted to its purchasers of FTX modules a minimum brightness

level for 10 years. Because Absen, Inc. has failed and refused to honor its warranty obligations,

Formetco has incurred costs and damages associated with honoring its warranty obligations to its

customers.

        29.     Absen, Inc. has failed to reimburse Formetco for the expenses and damages

Formetco has incurred as a result of the LED issues, and has failed to meet its warranty obligations.

        30.     Formetco has incurred, and will incur, damages in no event less than ten million

dollars due to Absen’s failure and refusal to fulfill its warranty obligations to Formetco.

                                            COUNT I
                                       (Breach of Contract)

        31.     Formetco incorporates by reference herein the previous allegations as if fully

restated herein verbatim.

        32.     Among other things and without limitation, Absen, Inc., breached the Agreement

by selling defective product to Formetco, and by refusing to comply with its warranty obligations

under the Agreement.

        33.     As a direct and proximate result, Formetco has suffered damages in an amount to

be proven at trial.

        34.     Pursuant to the terms of the Agreement, Formetco is entitled to recover its

reasonable attorneys’ fees, costs and necessary disbursements.



                                          Page 11 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 12 of 13 PageID 47




                                              COUNT II
                                          (Alter Ego Liability)

       35.      Formetco incorporates herein by reference the preceding allegations set forth in

Paragraphs 1 – 34 above as if fully restated herein verbatim.

       36.      Absen, Inc. is the wholly owned subsidiary of Shenzhen Absen Optoelectronic Co.,

Ltd.

       37.      Absen, Inc., is the alter ego and mere instrumentality of Shenzhen Absen

Optoelectronic Co., Ltd., and, as more fully set forth herein, Shenzhen Absen Optoelectronic Co.,

Ltd. is directly liable for the various breaches of contract by Absen, Inc.

       38.      Among other things, Shenzhen Absen Optoelectronic Co., Ltd., manufactured the

relevant product, shipped the relevant product, and received payment directly for the relevant

production.

       39.      Upon information and belief, Shenzhen Absen Optoelectronic Co., Ltd., controls

the day to day operations of Absen, Inc.

       40.      Because Shenzhen Absen Optoelectronic Co., Ltd. engaged in the improper

conduct set forth above and due to the various improper abuses of the corporate form which has

caused injury to Formetco, Formetco is entitled to pierce Absen, Inc’s corporate veil, and hold

Shenzhen Absen Optoelectronic Co., Ltd., directly liable for Absen, Inc.’s breach of contract.

       WHEREFORE, Formetco respectfully requests the following relief in connection with

Counts I and II above:

             a. A civil trial by jury;

             b. Judgment in Formetco’s favor in an amount to be determined at trial on Counts I

                and II set forth above;

                                            Page 12 of 13
Case 6:19-cv-02329-PGB-EJK Document 13 Filed 03/18/20 Page 13 of 13 PageID 48




           c. Formetco’s attorneys’ fees and costs pursuing this action; and

           d. Such other and further relief as this Court deems just and proper.



                                            Respectfully submitted,

                                            _/s/ William J. Denius________
                                            William J. Denius, Esq.
                                            Florida Bar No. 0093637
                                            Counsel for Defendant


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy hereof has been furnished by CM/ECF filing to

Jean-Claude Mazzola, Esq. at jeanclaude@mazzolalindstrom.com; on this 18th day of March

2020.

                                            KILLGORE, PEARLMAN, SEMANIE,
                                             DENIUS & SQUIRES, P.A.
                                            800 North Magnolia Avenue, Suite 1500
                                            Orlando, Florida 32803
                                            Telephone: (407) 425-1020
                                            Facsimile: (407) 839-3635

                                            _/s/ William J. Denius________
                                            William J. Denius, Esq.
                                            Florida Bar No. 0093637
                                            Counsel for Defendant
                                            wjdenius@kpsds.com
                                            eforhay@kpsds.com




                                        Page 13 of 13
